

116 HR 223 IH: Hate Crime Victim Assistance Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 223IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Velázquez (for herself, Ms. Clarke of New York, Ms. Norton, Ms. Schakowsky, and Mr. Takano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish grants to reduce the
			 incidence of hate crimes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hate Crime Victim Assistance Act of 2019. 2.FindingsCongress makes the following findings:
 (1)Hate crimes have been on the rise over the previous years across the United States. In 2015, according to the Federal Bureau of Investigation (FBI), 56.9 percent of single-bias incidents were motivated by either race, ethnicity or ancestry bias.
 (2)The same report mentions that 21.4 percent were prompted by religious bias; 18.1 percent sexual orientation bias; 2.0 percent gender-identity bias; and 1.3 percent disability bias.
 (3)Out of the 56.9 percent of the single-bias incidents that were motivated by race reported to the FBI in 2015, 9.4 percent of these were classified as anti-Hispanic or Latino, and 3.3 percent of these single bias incidents had an anti-Asian bias.
 (4)Previous data from the FBI suggest that hate crimes against African Americans have seen a dramatic increase over the years. Such trends can be traced back to 2003, when hate crimes against African Americans were twice as much as all other race groups combined.
 (5)A 2015 study conducted by the Los Angeles County Commission on Human Relations notes that half of the hate crimes in Los Angeles County were racially motivated—58 percent of those attacks targeted the County’s African-American population, although they only constituted 4 percent of the county’s population.
 (6)Previous research suggests that Black males are also more vulnerable to violent victimization. Furthermore, data suggest that communities of color continue to be victims of hate crime violence.
 (7)The Los Angeles County Commission on Human Relations report found that the number of hate crimes targeting Asian and Pacific islanders tripled from six to eighteen since 2014. The same report notes that Anti-Latino hate crimes also rose from 36 in 2014 to 61 in 2015.
 (8)A study conducted by the Human Rights Campaign notes that out of the number of hate crimes committed against the transgender community from 2013–2015, at least 87 percent of victims were transgender people of color.
 (9)Only 16, or 30 percent, were killed in States that have hate crime laws that account for crimes motivated by the victim’s gender identity; but despite these provisions and a Federal hate crime law, not a single one of these murders was prosecuted or reported to the FBI as a hate crime.
 (10)The United States is currently facing a surge in religious bias. According to the Southern Poverty Law Center, there are currently 917 hate groups operating across the country.
 (11)A CNN report found that in the first months of 2017 the country experienced a substantial increase in Anti-Semitic incidents. In comparison to the same period in 2016, Anti-Semitic incidents were 86 percent higher.
 (12)Historically hate crimes have gone under reported. On average there are 250,000 hate crime victims each year, of which only one-third are reported to the police.
 (13)It is Congress’ responsibility to provide for sustainable and feasible solutions to reduce, prevent and mitigate underlying factors responsible for bias incidents.
 3.Local hate crime hotlines and hate crime information and assistance web sitesTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
			
				MMHATE CRIME HOTLINES AND WEBSITES
					3031.Hate crime hotlines and websites
 (a)Grant authorizationThe Attorney General shall make grants to States, units of local government, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.
 (b)Mandatory grant usesGrant funds shall be expended for each of the following purposes: (1)Hate crime information and assistance websiteTo provide for the establishment and operation of a hate crime information and assistance website, which shall be a highly secure Internet website that provides information and assistance to victims of hate crimes. In establishing and operating the hate crime information and assistance website, the grantee shall—
 (A)use grant funds for startup and operational costs associated with establishing and operating the website;
 (B)provide accurate information that describes the services available to victims of hate crimes, including health care and mental health services, social services, transportation, and other relevant services; and
 (C)make the website available to the operator of the hate crime hotline established or expanded pursuant to paragraph (2).
 (2)Hate crime hotlinesTo establish or expand a hate crime hotline to provide information and assistance to victims of hate crimes. In addition, grantees may, in operating the hotline, work in conjunction with other local programs and activities that serve targeted areas and that provide legal, health (including physical and mental health), and other support services to victims of hate crimes. In establishing and operating the hotline, the entity shall—
 (A)contract with a carrier for the use of a toll-free telephone line; (B)employ, train (including technology training), and supervise personnel to answer incoming calls and provide counseling and referral services to callers on a 24-hour-a-day basis;
 (C)assemble and maintain a current database of information relating to services for victims of hate crimes to which callers throughout the United States may be referred; and
 (D)be prohibited from asking hotline callers about their citizenship status. (c)Rule of constructionNothing in this section shall be construed to require any shelter or service provider, whether public or private, to be linked to the hate crime information and assistance website or to provide information to the recipient of the grant described in paragraph (1) or to the website.
 (d)ApplicationThe Attorney General may approve an application for a grant under this section only if such application—
 (1)contains such agreements, assurances, and information, be in such form, and be submitted in such manner, as the Attorney General shall by rule require;
 (2)in the case of an application for a grant to carry out activities described in subsection (b)(2), includes a complete description of the applicant’s plan for the operation of a hate crime hotline, including descriptions of—
 (A)the training program for hotline personnel, including technology training to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline;
 (B)the hiring criteria for hotline personnel; (C)the methods for the creation, maintenance, and updating of a resource database;
 (D)a plan for publicizing the availability of the hotline; (E)a plan for providing service to non-English speaking callers that—
 (i)is based on data from the Bureau of the Census and be consistent with the local area demographics where the hate crime hotline will operate—such plan will outline which languages are most prevalent and commonly requested for translation services; or
 (ii)is based on qualitative and quantitative observation from community service providers including those that provide health and mental health services, social services, transportation, and other relevant services; and
 (F)a plan for facilitating access to the hotline by persons with hearing impairments; and (3)in the case of an application for a grant to carry out activities described in subsection (b)(1)—
 (A)include a complete description of the applicant’s plan for the development, operation, maintenance, and updating of information and resources of the hate crime information and assistance website;
 (B)include a certification that the applicant will implement a high-level security system to ensure the confidentiality of the website, taking into consideration the safety of hate crime victims;
 (C)include an assurance that, after the third year of the website project, the recipient of the grant will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of the website;
 (D)demonstrate that the applicant has recognized expertise in the area of hate crimes and a record of high quality service to victims of hate crimes, including a demonstration of support from advocacy groups; and
 (E)demonstrate that the applicant has a commitment to diversity, and to the provision of services to the ethnic, racial, religious, and non-English speaking minorities, in addition to older individuals, individuals with disabilities, and individuals of various gender, gender identity, and sexual orientation.
 (e)Renewal of grantsA grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
 (f)No-Cost extensionsNotwithstanding subsection (e), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
 (g)DefinitionsFor the purposes of this part: (1)The term hate crime means a crime in which the defendant intentionally selects a victim, or in the case of a property crime, the property that is the object of the crime, because of the actual or perceived race, color, religion, national origin, ethnicity, gender, gender identity, disability, or sexual orientation of any person.
 (2)The term targeted area means an area with a demonstrated lack of resources, as determined by the Attorney General, for victims of hate crimes.
							(h)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2020 and each succeeding fiscal year.
 (2)WebsiteOf the amounts appropriated, not less than 10 percent shall be used for purposes of carrying out activities under subsection (b)(1).
 (3)AvailabilityFunds authorized to be appropriated under this section may remain available until expended. 3032.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part..
 4.Local law enforcement hate crime education and training grant programTitle I of such Act, as amended, is further amended by inserting after part MM the following:  NNHATE CRIME EDUCATION AND TRAINING GRANT PROGRAM 3041.Hate crime education and training grant program (a)Grant authorization (1)In generalThe Attorney General shall establish a program to make grants to States and units of local government for any purpose described in paragraph (2).
 (2)PurposeThe purpose of the grant program under this subsection is to enable a law enforcement agency of a State or unit of local government to establish and carry out education and training programs on solving and preventing hate crimes and establishing community dialogue with groups whose members are at-risk of being victims of hate crimes.
 (3)EligibilityTo be eligible to receive a grant under this part, a State or unit of local government shall be in compliance with reporting requirements applicable to such entity pursuant to the Hate Crimes Statistics Act (28 U.S.C. 534 note).
 (b)Preferential consideration of certain grant applicationsThe Attorney General shall give priority in considering applications that show disproportionate hate crime activity relative to the total population within the local area where the education and training program will operate.
 (c)Disproportionate hate crime activityFor the purposes of this section, the Attorney General, in consultation with the Bureau of the Census, shall develop guidelines that define and quantify levels of hate crime activity using statistical data from the Census and data available from the Hate Crimes Statistics Act.
 (d)ContentsIn accordance with such requirements as the Attorney General may by rule establish, each application for a grant under this section shall—
 (1)include a long-term strategy and detailed implementation plan that reflects consultation with community groups and appropriate stakeholders;
 (2)demonstrate a specific public safety need; (3)explain the applicant’s inability to address the need without Federal assistance;
 (4)identify related governmental and community initiatives which compliment or will be coordinated with the proposal;
 (5)certify that there has been appropriate coordination with all affected agencies; (6)explain how the grant will be used to reorient the affected law enforcement agency’s mission toward community-oriented policing or enhance its involvement in or commitment to community-oriented policing; and
 (7)provide assurances that the applicant will, to the extent practicable, seek, recruit, and hire members of racial and ethnic minority groups and women in order to increase their ranks within the sworn positions in the law enforcement agency.
 (e)Renewal of grantsA grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
 (f)No-Cost extensionsNotwithstanding subsection (e), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award.
 (g)Suspension of fundsIf the Attorney General determines that a grant recipient under this section is not in substantial compliance with the terms and requirements of an approved grant application, the Attorney General may revoke or suspend funding of that grant, in whole, or in part.
 (h)Availability and auditingThe Attorney General shall have access for the purpose of audit and examination to any pertinent books, documents, papers, or records of a grant recipient under this section and to the pertinent books, documents, papers, or records of State and local governments, persons, businesses, and other entities that are involved in programs, projects, or activities for which assistance is provided under this part.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for the fiscal year 2020 and each succeeding fiscal year.
 3042.ReportA State or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of the programs carried out with a grant under this part..
		5.Community based responses to hate crimes
 (a)In generalThe Attorney General shall establish a grant program within the Office for Victims of Crime in the Office of Justice Programs, under which the Attorney General may award grants to local community based organizations, nonprofit organizations, and faith-based organizations to establish or expand local programs and activities that serve targeted areas and that provide legal, health (including physical and mental health), and other support services to victims of hate crimes as defined in subsection (g)(1) of section 3. Grant funds may be used for activities including—
 (1)hiring counselors; (2)providing training and resources to victims; and
 (3)language support services. (b)Targeted area definedFor the purposes of this section, a targeted area shall be defined as the area described in and defined in subsection (g)(2) of section 3 of this Act.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for the fiscal year 2020 and each succeeding fiscal year.
			6.Database of hate crime reports to local hotlines
 (a)In generalA grantee receiving funds under this Act shall, on the date that is 1 year after the date of the enactment of this Act, and annually thereafter, submit to the appropriate State Attorney General, and the Attorney General, an annual report of hate crimes reported to the hotlines established under part MM of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.).
 (b)Report contentsThe report in subsection (a) shall include the following information with respect to each hate crime reported:
 (1)A description of hate crimes that occurred in the State, including a description of where the hate crimes occurred in the grantee’s State.
 (2)The frequency, in total number and percentage terms, of the use of weapons in reported hate crimes in the grantee’s State.
 (3)A summary of the total number of hate crimes that were reported in the grantee’s State. (4)A description of the methodologies used by the grantee to collect data.
 (c)Rule of constructionNothing in this section shall be construed to require the publication of personally identifiable data, which include the names, addresses, or physical description of any victims or persons reporting hate crimes.
 (d)Additional reporting requirements permitted for certain reportsThe Attorney General may, during the first 180 days after the Act’s enactment, prescribe additional reporting requirements for reports submitted to the Federal Government, subject to the limitations in subsection (d), to ensure consistent data reporting.
			